DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “the first source, the first drain, the second source, and the second drain are respectively above the first gate and the second gate positioned on the etching stopper layer”, as recited in claim 1, is unclear as to which element is formed on the etching stopper layer.  Note that if the second gate is positioned on the etching stopper layer, then there is no support in the application for such structure.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Shieh et al. (2016/0293769), Yamazaki et al. (6,593,592) and Lee et al. (8,040,446).Regarding claim 1, AAPA teaches in figure 1 and related text a thin film transistor array substrate, comprising a substrate having a surface and a thin film transistor arrangement and a storage capacitor formed on the surface of the substrate 100; 
wherein the thin film transistor arrangement comprises a first thin film transistor and a second thin film transistor that are formed of a first gate, a second gate, a gate isolation layer, a first semiconductor layer, a second semiconductor layer, an etching stopper layer 500, a first source, a first drain, a second source and a second drain; 
wherein a first electrode plate 310 is at one side of the second gate away from the first gate positioned on the substrate;

the first semiconductor layer and the second semiconductor layer are respectively arranged above the first gate and the second gate positioned on the gate isolation layer;
a second electrode plate 320 arranged above the first electrode plate positioned on the gate isolation layer 300;
the etching stopper layer 500 is positioned on the first semiconductor layer, the second semiconductor layer and the gate isolation layer 300; 
the first source, the first drain, the second source, and the second drain are respectively above the first gate and the second gate positioned on the etching stopper layer 500;
a passivation layer is positioned above the first source, the first drain, the second source, the second drain and the second electrode plate and covers  the etching stopper layer 50;
a flat layer is positioned on the passivation layer, a pixel electrode layer positioned on the flat layer;
a pixel definition layer is positioned on the flat layer and the pixel electrode layer and 
a photospacer is positioned on the pixel definition layer; 
wherein the storage capacitor comprises the first electrode plate 310, the second electrode plate 320 and the gate isolation layer 300 is located between the first 
AAPA does not teach that the semiconductor layers are oxide semiconductor layers, and that the gate isolation layer is in direct contact with both of the first electrode plate and the second electrode plate. 
Shieh et al. teach in, for example, figure 1 and paragraph [0021] using an oxide semiconductor layer 14. 
Yamazaki et al. teach in figure 1 and related text that one isolation layer 18 is in direct contact with both of the first electrode plate and the second electrode plate.
Lee et al. teach in figure 1 and related text that the gate isolation layer 30 is in direct contact with both of the first electrode plate 28 and the second electrode plate 68.
Lee et al., Yamazaki et al., Shieh et al. and AAPA are analogous art because they are directed to multiple gate dielectrics and one of ordinary skill in the art would have had a reasonable expectation of success to modify AAPA because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the semiconductor layers as oxide semiconductor layers, as taught by Shieh et al., and to form one isolation layer in direct contact with both of the first electrode plate and the second electrode plate, as taught by Yamazaki et al. and Lee et al., in AAPA’s device, in order to improve the device characteristics by using well-known advantageous material and in order to adjust the capacitor characteristics according to the requirements of the application at hand.


Regarding claim 2, AAPA teaches in figure 1 and related text that the gate isolation layer 300 is provided with a first via hole correspondingly above the second gate close to one side of the first gate, and the passivation layer and the flat layer are provided with a second via hole correspondingly above the second source, and the pixel definition layer is provided with a third via hole correspondingly above the pixel electrode layer; the first source, the first drain contact with the first semiconductor layer, and the second source and the second drain contact with the second semiconductor layer, and the first source contacts with the second gate through the first via hole, and the pixel electrode layer contacts with the second source through the second via hole, and the third via hole exposes a portion of the pixel electrode layer.
Regarding claims 3 and 6, AAPA teaches in figure 1 and related text substantially the entire claimed structure, as applied to claim 1 above except having different materials for the gate isolation layer and for the etching stopper layer.
Shieh et al. teach, for example, in claim 45 that the material of the gate isolation layer and the material of the etching stopper layer can be different.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the gate isolation layer in AAPA’s device of multiple layer stack of different materials, such that the gate isolation layer and the 

Regarding claims 4, 7 and 5, 8, AAPA teaches in figure 1 and related text substantially the entire claimed structure, as applied to claim 1 above, except having the material of the gate isolation layer comprises Al2O3 or SiO2 and the material of the etching stopper layer comprises SiO2 or Al2O3.
Shieh et al. teach, for example, in claim 45 that the material of the gate isolation layer and the material of the etching stopper layer can comprise Al2O3 or SiO2 and SiO2 or Al2O3, respectively.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the gate isolation layer comprises Al2O3 or SiO2 and the material of the etching stopper layer comprises SiO2 or Al2O3., as taught by Shieh et al., in AAPA’s device, in order to provide better protection to the gate.

Claims 1-8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (8,040,446) in view of Applicant Admitted Prior Art (AAPA) and Shieh et al. (2016/0293769).Regarding claim 1, Lee et al. teach in figure 9 and related text a thin film transistor array substrate, comprising a substrate 10 having a surface and a thin film transistor arrangement 22, 24, 26 and a storage capacitor 28 formed on the surface of the substrate 10; 

wherein a first electrode plate 28 is at one side of the second gate away from the first gate positioned on the substrate;
the gate isolation layer 30 is positioned on the first gate 26, the second gate 26, the first electrode plate 28 and the substrate 10;
the first semiconductor layer 42 and the second semiconductor layer are respectively arranged above the first gate 26 and the second gate positioned on the gate isolation layer 30;
a second electrode plate 68 arranged above the first electrode plate 28 positioned on the gate isolation layer 30;
a passivation layer 70 is positioned above the first source, the first drain, the second source, the second drain and the second electrode plate;
a pixel electrode layer 82 positioned on the passivation layer 70;
wherein the storage capacitor comprises the first electrode plate 28, the second electrode plate 68 and the gate isolation layer 30 is located between the first electrode plate and the second electrode plate and in direct contact with both of the first electrode plate and the second electrode plate.
Lee et al. do not teach that the semiconductor layers are oxide semiconductor layers, and do not teach forming an etching stopper layer which is positioned on the first 
a flat layer is positioned on the passivation layer, a pixel electrode layer positioned on the flat layer, a pixel definition layer is positioned on the flat layer and the pixel electrode layer and a photospacer is positioned on the pixel definition layer.

Shieh et al. teach in, for example, figure 1 and paragraph [0021] using an oxide semiconductor layer 14.
AAPA teaches in figure 1 and related text an etching stopper layer 500 which is positioned on the first semiconductor layer, the second semiconductor layer and the gate isolation layer 300, wherein the first source, the first drain, the second source, and the second drain are respectively above the first gate and the second gate positioned on the etching stopper layer, and wherein the passivation layer covers the etching stopper layer 500, and
a flat layer is positioned on the passivation layer, a pixel electrode layer positioned on the flat layer, a pixel definition layer is positioned on the flat layer and the pixel electrode layer and a photospacer is positioned on the pixel definition layer; 
Lee et al., Shieh et al. and AAPA are analogous art because they are directed to multiple gate dielectrics and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. because they are from the same field of endeavor.

Regarding claim 2, since Lee et al.’s device is modified by the structure of AAPA, and since AAPA teaches in figure 1 and related text that the gate isolation layer 300 is provided with a first via hole correspondingly above the second gate close to one side of the first gate, and the passivation layer and the flat layer are provided with a second via hole correspondingly above the second source, and the pixel definition layer is provided with a third via hole correspondingly above the pixel electrode layer; the first source, the first drain contact with the first semiconductor layer, and the second source and the second drain contact with the second semiconductor layer, and the first source contacts with the second gate through the first via hole, and the pixel electrode layer contacts 

Regarding claims 3 and 6, Lee et al. teach substantially the entire claimed structure, as applied to claim 1 above except having different materials for the gate isolation layer and for the etching stopper layer.
Shieh et al. teach, for example, in claim 45 that the material of the gate isolation layer and the material of the etching stopper layer can be different.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the gate isolation layer in Lee et al.’s device of multiple layer stack of different materials, such that the gate isolation layer and the etching stopper layer have different materials, as taught by Shieh et al., in order to provide better protection to the gate.

Regarding claims 4, 7 and 5, 8, Lee et al. teaches in figure 9 and related text substantially the entire claimed structure, as applied to claim 1 above, except having the material of the gate isolation layer comprises Al2O3 or SiO2 and the material of the etching stopper layer comprises SiO2 or Al2O3.
Shieh et al. teach, for example, in claim 45 that the material of the gate isolation layer and the material of the etching stopper layer can comprise Al2O3 or SiO2 and SiO2 or Al2O3, respectively.
2O3 or SiO2 and the material of the etching stopper layer comprises SiO2 or Al2O3., as taught by Shieh et al., in AAPA’s device, in order to provide better protection to the gate.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because of the new ground of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
1/22/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800